
	

114 HRES 377 IH: Recognizing “National Atomic Veterans Day” on July 16.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 377
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Brat submitted the following resolution; which was referred to the Committee on Veterans’ Affairs
		
		RESOLUTION
		Recognizing National Atomic Veterans Day on July 16.
	
	
 Whereas approximately 250,000 veterans of the United States, while serving in the active military, naval, or air service during the period beginning in 1945 and ending in 1963, witnessed and participated in at least 235 atmospheric nuclear weapons tests conducted in the Pacific Ocean and the Southwestern United States or served in Hiroshima or Nagasaki during the period of the occupation of Japan by the military forces of the United States immediately following World War II;
 Whereas these atomic veterans patriotically served their country, meeting the needs of national defense during this critical period in history;
 Whereas July 16 is the anniversary of Trinity, the first detonation of an atomic weapon, which took place at Alamogordo Air Force Base in New Mexico on July 16, 1945;
 Whereas the health of many of the atomic veterans and of many of the natural children of such veterans may have been adversely affected by the exposure of such veterans to ionizing radiation from the detonation of atomic or nuclear weapons;
 Whereas the Congress recognizes the patriotism and dedication of the atomic veterans and the importance of resolving the issues arising from the problems caused by the exposure of the atomic veterans to ionizing radiation;
 Whereas many atomic veterans were prevented by secrecy laws or oaths from seeking medical care or disability compensation from the United States Department of Veterans Affairs (VA) for conditions they may have developed as a result of radiation exposure;
 Whereas in 1996, the United States Congress repealed the Nuclear Radiation and Secrecy Agreements Act, freeing atomic veterans to describe their military involvement in nuclear testing in order to file for VA benefits;
 Whereas atomic veterans may be eligible for free medical care from the VA and compensation in the form of a partial or full service-connected disability allowance, including potential payments to a surviving spouse or children;
 Whereas the National Association of Atomic Veterans was formed in 1979 to help atomic veterans obtain medical care and assistance;
 Whereas, on May 4, 1983, the Senate passed by unanimous consent S.J. Res. 68, a joint resolution to authorize and request the President to designate July 16, 1983, as National Atomic Veterans’ Day; and on June 30, 1983, the resolution passed the House of Representatives by voice vote, and on July 15, 1983, President Ronald Reagan signed it into Public Law 98–54;
 Whereas, on July 15, 1983, President Ronald Regan therefore did designate, in accordance with Public Law 98–54, July 16, 1983, as National Atomic Veterans’ Day, a day dedicated to those patriotic Americans who through their participation in these tests helped lead the United States to the forefront of technology in defense of our great Nation and the freedoms we as Americans hold so dear.;
 Whereas the designation by President Reagan was only for the single day of July 16, 1983, and not in each succeeding year; and
 Whereas the Virginia House of Delegates, with the Senate concurring, did designate July 16, in 2015, and in each succeeding year, as National Atomic Veterans Day in Virginia: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes National Atomic Veterans Day; and
 (2)acknowledges the important role played by the Atomic Veterans in the defense of the Nation.  